                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

 DAVON COLLINS,                           :

      Petitioner                          :     CIVIL ACTION NO. 3:21-0437

   v.                                     :          (JUDGE MANNION)

 MARK GARMAN,                             :

      Respondent                          :


                                     ORDER

        In accordance with this Court’s memorandum issued this same day, IT

IS HEREBY ORDERED THAT:

        1.     The petition for writ of habeas corpus (Doc. 1) is
               DISMISSED without prejudice. See R. Governing
               §2254 Cases R. 4.

        2.     Petitioner’s motion for a stay (Doc. 2) is DENIED.

        3.     The Clerk of Court is directed to CLOSE the above
               captioned action.

        4.     There is no basis for the issuance of a certificate of
               appealability. See 28 U.S.C. §2253(c).



                                              s/ Malachy E. Mannion
                                              MALACHY E. MANNION
                                              United States District Judge
DATE: June 30, 2021
21-0437-01-ORDER
